Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
selecting a product from a list of products to generate a selected product associated with the user token authorization, wherein the list of products is 
a product search option in the virtual toolbox, the virtual toolbox configured to store one or more products from the product inventory;
an online catalog option via the virtual toolbox;
or a bar code scanning feature of the virtual toolbox configured to scan a bar code of an associated product;
adding an order quantity of the selected product associated with the user token authorization to a virtual shopping cart as an order, wherein the order quantity is based at least in part on a maximum stock level;
processing the order;
This is an abstract idea because it is a certain method of organizing human activity because it commercial interactions such as marketing or sales activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
receiving a login to the application on a graphical user interface (GUI) of the smart device by a user, wherein the application includes a virtual toolbox;
receiving a user token authorization based on the login;
wherein the virtual shopping cart is configured for integration with the virtual toolbox such that selection of the selected product from the virtual toolbox is configured to generate an option to auto-populate the virtual shopping cart with the selected product;
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of the additional limitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
receiving a login to the application on a graphical user interface (GUI) of the smart device by a user, wherein the application includes a virtual toolbox;
receiving a user token authorization based on the login;
wherein the virtual shopping cart is configured for integration with the virtual toolbox such that selection of the selected product from the virtual toolbox is configured to generate an option to auto-populate the virtual shopping cart with the selected product;
the displaying steps in claims 12-14
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving 
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cain (US 2010/0161345) in view of Donsbach (US 9,361,640).
	
	Referring to Claim 1, Cain teaches a method for virtually managing a product inventory from an application on a smart device, the method comprising:
receiving a login to the application on a graphical user interface (GUI) of the smart device by a user (see Cain ¶¶0049-50), wherein the application includes a virtual toolbox (see Cain ¶0071
receiving a user token authorization based on the login (see Cain ¶0050);
selecting a product from a list of products to generate a selected product associated with the user token authorization (see Cain ¶0094), wherein the list of products is presented via the virtual toolbox (see Cain Fig. 2), the list of products generated by at least one of: a product search option in the virtual toolbox, the virtual toolbox configured to store one or more products from the product inventory, an online catalog option via the virtual toolbox, or a bar code scanning feature of the virtual toolbox configured to scan a bar code of an associated product (see Cain ¶¶0094,63);
adding an order quantity of the selected product associated with the user token authorization to a virtual shopping cart as an order, wherein the order quantity is based at least in part on a maximum stock level (see Cain ¶¶0196,95-96);
wherein the virtual shopping cart is configured for integration with the virtual toolbox (see Cain ¶0196);
processing the order (see Cain ¶¶0198-199).
Cain does not teach wherein selection of the selected product from the virtual toolbox is configured to generate an option to auto-populate the virtual shopping cart with the selected product. However, Donsbach teaches wherein selection of a product is configured to generate an option to auto-populate the virtual shopping cart with the selected product (see Donsbach Fig. 4,8, the user selects the product “bread” and it generates an add to cart button, which when pressed, adds the product to the user’s shopping cart). It would have been obvious to one of ordinary skill in the art before the 

	Referring to Claim 2, the combination teaches the method of claim 1, further comprising:
receiving detail of a current inventory level associated with the selected product (see Cain ¶0071);
generating a recommended order quantity as the order quantity based on the maximum stock level and the current inventory level (see Cain ¶¶0072-73).

	Referring to Claim 3, the combination teaches the method of claim 2, wherein the maximum stock level associated with the selected product is configured to be input by a user (see Cain ¶0074).

	Referring to Claim 4, the combination teaches the method of claim 2, wherein the maximum stock level associated with the selected product is configured to be retrieved from storage in a memory of the smart device (see Cain Fig. 2).

see Cain ¶0138).

	Referring to Claim 6, the combination teaches the method of claim 2, wherein the current inventory level associated with the selected product is configured to be retrieved from storage in a memory of the smart device (see Cain Fig. 2).

	Referring to Claim 7, the combination teaches the method of claim 1, further comprising: adding the selected product to the virtual toolbox of the application when the selected product is not found within the virtual toolbox (see Cain ¶0080).

	Referring to Claim 8, the combination teaches the method of claim 1, further comprising: selecting a checkout option prior to processing the order (see Cain Fig. 6A-B).

Referring to Claim 9, the combination teaches the method of claim 1, further comprising: selecting a purchase order approval option to receive a purchase order approval prior to processing the order (see Cain ¶0077).

	Referring to Claim 12, the combination teaches the method of claim 1, further comprising: selecting an option to receive detail of the selected product on the GUI, wherein the detail comprises at least one of a product name, a product part number, a product image, and a product price, and displaying the at least one of a product name, a product part number, a product image, and a product price via the virtual toolbox on the smart device (see Cain ¶0069 and Fig. 3).

	Referring to Claim 13, the combination teaches the method of claim 1, further comprising: displaying a usage history of the selected product in the virtual toolbox (see Cain Fig. 3).

	Referring to Claim 14, the combination teaches the method of claim 1. The combination does not explicitly teach displaying a 3D model of the selected product in the virtual toolbox. However, Donsbach teaches displaying a 3D model of a product (see Donsbach Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the combination of Cain and Marks would continue to teach a virtual toolbox for a selected product except that now it would further include a 3D model of the product according to the teachings of Donsbach. This is a predictable result of the combination.

	Referring to Claim 15, the combination teaches the method of claim 1, further comprising: adding the selected product to the virtual toolbox of the application when the selected product is not found within the virtual toolbox (see Cain ¶0080).

	Referring to Claim 16, the combination teaches the method of claim 1, wherein the bar code associated with the product is etched into a surface of the selected product. The examiner notes that this is a method claim and the structural characteristics of the product do not create a manipulative difference on the steps in the claim and it is therefore given little to no patentable weight.



	Referring to Claims 18-20, these claims are similar to claims 1-9 and 12-17 and are therefore rejected under the same reasons and rationale.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cain (US 2010/0161345) in view of Donsbach (US 9,361,640) in further view of Marks (US 6,876,977).

see Marks Fig. 11 and Col. 11 lines 53-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the combination would continue to teach processing orders except that now those orders would go through an approval process as taught by Marks. This is a predictable result of the combination.

	Referring to Claim 11, the combination teaches the method of claim 10, further comprising: selecting a checkout option by one of the user and the purchase order approval contact prior to processing the order, wherein the checkout option is based on the purchase order approval associated with the user token authorization (see Marks Col. 22 lines 12-18, a check out action).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684